The respective attorneys for the parties on this appeal from an order of the Supreme Court, Queens County, entered March 7, 1975, have agreed by stipulation dated September 19, 1975, that the appeal be withdrawn, without prejudice to restoration in the event the case not be settled or disposed of by the trial date, October 2, 1975. In accordance with the foregoing, the appeal is deemed withdrawn, without costs and without prejudice to restoration, upon motion, in the event the case not be settled or disposed of by the trial date, October 2, 1975. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur. °